DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 3-11, 13, and 18 are allowed and are re-numbered as claims 1-9, 11, 12, and 10, respectively.

The following is an examiner’s statement of reasons for allowance:
Lecroart et al. (US 2016/0360563) discloses a relaying technique using a Layer 2 Link between a user communication device and a network (see at least the abstract and paragraphs 84-85).
Nair (US 2018/0020442) discloses a Layer 2 Relay for relaying traffic between a remote UE and an eNB (see at least paragraphs 103, 107, and 108).
Burbidge (US 2018/0213577) discloses Layer 2 relay protocols and mobility relay (see at least Figs. 3B, 4B, and 5B, and paragraphs 63-77 and 84).
The prior art of record however fails to disclose or render obvious at least the following claim limitations:
as recited in claim 1 and similarly recited in claims 11 and 13, upon the second device receiving the first message, transmitting a second message from the second device to the base 
 establishing or resuming a connection between the first device and the base station via the data link layer communication forwarding of the second device,
wherein data received from the first device is relayed at the data link layer of the second device using the resource to the base station,
wherein data received using the resource from the base station is relayed at the data link layer of the second device to the first device.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Pawaris Sinkantarakorn whose telephone number is (571)270-1424.  The examiner can normally be reached on Monday-Friday 10:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PAO SINKANTARAKORN/Primary Examiner, Art Unit 2464                                                                                                                                                                                                        01/07/2021